UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6400


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

RENALDO KEITRON MEADOWS, a/k/a Keitron Meadows,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. James C. Dever III, District Judge. (4:12-cr-00078-D-1)


Submitted: June 24, 2021                                          Decided: June 29, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Renaldo Keitron Meadows, Appellant Pro Se. Kristine L. Fritz, Assistant United States
Attorney, Jennifer P. May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Renaldo Keitron Meadows appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239, and dismissing his

request for home confinement. After reviewing the record, we conclude that the district

court did not abuse its discretion in denying Meadows’ motion for compassionate release.

See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per curiam) (stating

standard). We further conclude that Meadows has forfeited appellate review of the court’s

dismissal of his request for home confinement by failing to challenge that ruling in his

informal brief. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal

brief is an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2